UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – August 31, 2016 Item 1: Reports to Shareholders Annual Report | August 31, 2016 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Treasury Money Market Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 6 Prime Money Market Fund. 9 Federal Money Market Fund. 28 Treasury Money Market Fund. 42 About Your Fund’s Expenses. 54 Trustees Approve Advisory Arrangements. 56 Glossary. 58 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the 12 months ended August 31, 2016, Vanguard Prime Money Market Fund returned 0.32% for Investor Shares and 0.38% for Admiral Shares, which have a lower expense ratio. Vanguard Federal Money Market Fund returned 0.23%, and Vanguard Treasury Money Market Fund returned 0.17%. These returns exceeded the average returns of the funds’ peer groups. • Last December, the Federal Reserve increased its target for short-term interest rates to 0.25%–0.5%, the first time since 2008 the target has been above the near-zero level. • Under Securities and Exchange Commission money market fund regulations that take effect in October, the Treasury Money Market Fund and the Federal Money Market Fund will continue to maintain a share price of $1 as U.S. government money market funds. The Prime Money Market Fund will be designated a retail fund, meaning that individual investors will continue to have access to it at a $1 share price. Total Returns: Fiscal Year Ended August 31, 2016 7-Day SEC Total Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.50% 0.32% Money Market Funds Average 0.04 Admiral™ Shares 0.56 0.38 Institutional Money Market Funds Average 0.16 Money Market Funds Average and Institutional Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Federal Money Market Fund 0.29% 0.23% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Treasury Money Market Fund 0.25% 0.17% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Total Returns: Ten Years Ended August 31, 2016 Average Annual Return Prime Money Market Fund Investor Shares 1.05 % Money Market Funds Average 0.81 Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Federal Money Market Fund 0.99 % Government Money Market Funds Average 0.76 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Treasury Money Market Fund 0.89 % iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.65 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the funds. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Prime Money Market Fund Investor Shares 0.16% 0.17% Admiral Shares 0.10 0.18 Federal Money Market Fund 0.11 0.08 Treasury Money Market Fund 0.09 0.06 The fund expense ratios shown are from the prospectus dated December 14, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the funds’ expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.10% for Admiral Shares; for the Federal Money Market Fund, 0.11%; for the Treasury Money Market Fund, 0.09%. Peer groups: For the Prime Money Market Fund Investor Shares, Money Market Funds , and for Admiral Shares, Institutional Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for theTreasury Money Market Fund , iMoneyNet MoneyFund Report’s 100% Treasury Fund. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Even as the global economy continued to expand at a slow but sustained pace over the 12 months ended August 31, 2016, a series of disquieting developments highlighted the importance for investors of remaining disciplined. Chief among them was “Brexit”—the British public’s vote to exit the European Union—but plenty of others moved the markets as well. We saw sharp ups and downs in the prices of oil and other commodities, choppy U.S. job numbers, shifting expectations about when the Federal Reserve might raise interest rates again, and decreases in already negative yields for European and Japanese government bonds. Beyond being the end of the fiscal period, August marked a milestone: 40 years since Vanguard introduced the first index mutual fund. In ways that are perhaps still not fully appreciated, indexing has vastly improved investing for individuals, advisors, and institutions all over the world. Later in this letter, I’ll discuss the revolution wrought by what was initially a little-heralded new fund from a fledgling outfit in Valley Forge, Pennsylvania. Brexit added another layer of uncertainty for investors I think it’s fair to say that the momentous June 23 Brexit vote caught even the British off guard. Although we saw some market jitters in the run-up to the referendum, the unexpected outcome triggered a spike in 3 volatility worldwide. Stocks around the world lost 5%–10% in U.S. dollar terms in the first two trading sessions following the vote, with U.K. and European markets among the hardest hit; global bonds, though, headed in the other direction. It was a textbook illustration of the value of having a diversified portfolio. That kind of volatility can push investors to “do something.” But some of the worst days in the stock markets are sometimes followed by some of the best—as happened at the end of June. Investors who scrambled to protect their portfolios by shedding stocks amid headlines warning of a global market meltdown may well have ended up locking in post-Brexit losses, then missing out on the strong rebound that took place just days later. Those headlines were noise that investors would have been better off tuning out. I’m pleased to say that Vanguard investors on the whole did just that—we continued to see cash flows into our funds in the days after the vote. For the 12 months, stocks generally finished higher, with U.S. stocks up more than 11% and international stocks about 3% for U.S.-based investors. In a surprise, bonds turned in a solid performance that few would have predicted a year ago. It seemed as if rates had fallen so far that they couldn’t go any lower, but many did. Central banks in a number of European countries and Japan set key monetary policy rates below zero. Market Barometer Average Annual Total Returns Periods Ended August 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 11.69% 12.02% 14.60% Russell 2000 Index (Small-caps) 8.59 8.53 12.85 Russell 3000 Index (Broad U.S. market) 11.44 11.74 14.46 FTSE All-World ex US Index (International) 3.37 2.59 3.72 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.97% 4.37% 3.24% Barclays Municipal Bond Index (Broad tax-exempt market) 6.88 6.47 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.18 0.05 0.06 CPI Consumer Price Index 1.06% 0.98% 1.23% 4 These policies held down short-term rates, while more muted expectations for global growth and inflation weighed on longer-term rates. Yields in the United States weren’t quite as low as in many developed countries. The Fed raised the federal funds target rate only once, in December, to a slim 0.25%–0.5%. Further out on the maturity spectrum, the bellwether 10-year U.S. Treasury yield dropped in early July to a record low 1.36%, before moving back up a little to end the period at 1.58%. Over the 12 months, U.S. bonds returned about 6%, and international bonds returned even more—about 11%—for U.S.-based investors, again underscoring the markets’ unpredictability and the merits of diversification. Over the years, many investors have embraced the pluses of indexing Market upsets like Brexit aren’t rare occurrences. Fortunately, indexing has proved to be a durable behavioral tool to help keep investors from making bad financial decisions when upsets happen. In fact, this is one of indexing’s less appreciated benefits: Holding index funds as part of a broadly diversified portfolio can counterbalance that tendency to react to news headlines. When times are volatile, you’ll know you might have some exposure to a part of the market that has dropped, but also to other parts that may be holding up better. Vanguard’s launch of the First Index Investment Trust, now Vanguard 500 Index Fund, initially met with a frosty reception. Its mandate to track the performance of a broadly diversified benchmark at a low cost seemed underwhelming to an investing public accustomed to funds that offered the chance to outperform. Investors have since come around, as experience has demonstrated the benefits of low costs and broad diversification. Indexing accounted for about 30% of U.S. mutual fund and exchange-traded fund (ETF) assets at the end of 2015, according to the Investment Company Institute. Some now even proclaim the “triumph of indexing,” implying that it’s the only way to invest. In our view, the rise of indexing has served to underscore an investment principle that long predates 1976: A long-term, low-cost, diversified approach gives investors the best chance for success. That’s true whether the investments you choose are indexed or actively managed—or both. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 9, 2016 5 Advisor’s Report Investors spent much of the 12 months ended August 31, 2016, focused on monetary policy and, in particular, whether the U.S. Federal Reserve would raise short-term interest rates. In December, the Fed hiked rates for the first time in nearly a decade, nudging them from the near-zero level at which they had hovered since late in 2008. The increase marked a start toward a normalization of monetary policy, although rates remained uncommonly low by historical standards. In closely watched meetings after the increase, Fed policymakers held rates steady at 0.25%–0.5%. Returns of money market funds ticked higher as yields climbed. These funds continued to provide shareholders with a high-quality, very liquid investment appropriate for short-term savings goals or cash management. For the fiscal year, Vanguard Prime Money Market Fund returned 0.32% for Investor Shares and 0.38% for Admiral Shares. Vanguard Federal Money Market Fund returned 0.23%, and Vanguard Treasury Money Market returned 0.17%. The funds surpassed the average returns for their peer groups. The investment environment The U.S. economy generally fared better than many of its international counterparts over the fiscal year, reflected most noticeably in favorable employment and payroll data. Central banks in Europe and Asia bolstered their stimulus efforts against weak growth and low inflation. The European Central Bank continued its negative-rate policy, and Japan adopted one in January. China made a series of interest rate cuts and reduced bank reserve requirements to stimulate its decelerating economy. The new year began with expectations that the Fed might continue to raise short-term rates, but deteriorating global economic conditions, and the uncertainty engendered by the United Kingdom’s vote in June to leave the European Union, gave officials pause. Despite this, the U.S. economy continued to make progress. Wage inflation, for example, showed slow but steady improvement. Management of the funds Money market rates moved meaningfully higher late in 2015 as investors responded to strong job growth and anticipated that the Fed would finally begin to raise rates. As sometimes happens, the market got ahead of itself, and rates soon began to reflect the risk that more aggressive increases were ahead. This created an opportunity to lock in prevailing higher rates by extending the portfolios’ average maturity. In the Prime Money Market Fund, we were able to do this largely by increasing our U.S. government securities holdings. 6 Fund companies had until October 14, 2016, after the end of the funds’ fiscal year, to fully implement the new money market regulations introduced by the Securities and Exchange Commission in 2014. As U.S. government money market funds, the Treasury Money Market Fund and the Federal Money Market Fund will continue to seek to maintain a stable share price of $1. They will not be subject to new liquidity fees and redemption gates (the temporary suspension of redemptions). The Prime Money Market Fund is designated a retail fund, meaning that individual investors will continue to have access to it at a share price of $1. The fund is subject to liquidity fees and redemption gates, which a fund’s board of directors can impose on funds whose portfolios fail to meet certain liquidity thresholds. The regulations have had an impact on the marketplace as large institutional money fund investors have been forced to transition to government money funds to maintain a $1 share price. As of this writing, approximately half of the industry assets invested in funds similar to the Prime Money Market Fund have transitioned to U.S. government money funds. We took a number of steps to prepare for any unforeseen volatility caused by the regulatory changes. Anticipating additional shareholder activity, we kept our liquidity positions well in excess of SEC targets. We also managed the funds’ maturity structure more conservatively by shortening their weighted average maturity in the weeks leading up to the regulations’ implementation. These and other balanced measures allowed us to provide maximum safety and liquidity. Increased demand for U.S. government money market funds caused spreads between Treasury and agency securities to narrow dramatically over the fiscal year. As a result, we diversified the Federal Money Market Fund’s assets by adding to its Treasury exposure. We also added exposure to floating-rate agency notes when spreads were favorable compared with those of fixed-rate instruments. Bank and corporate issuers have found it more expensive to issue debt in the money market space as the new regulations have prompted large institutional investors to favor government money funds. This has given investors in the Prime Money Market Fund an opportunity to earn higher yields than what might normally be available. To take advantage of this, we reduced the fund’s exposure to government securities in favor of short-term bank debt maturing within one week. In anticipation of further Fed monetary policy tightening, we purchased floating-rate debt that resets periodically at prevailing market rates. Shortly after the December interest rate increase, we reopened the Treasury Money Market Fund, which invests exclusively in U.S. Treasury securities. We managed the portfolio’s average maturity to take advantage of the steepening 7 Treasury yield curve. We also added Treasury floating-rate notes in late 2015. As always, Vanguard’s low expense ratios provide a built-in advantage because we don’t have to assume unnecessary risk in our search for yield. The outlook U.S. monetary policy is likely to remain cautious and accommodative. Despite strong job growth, inflationary pressures have not accelerated meaningfully, and we expect the Fed’s schedule for future rate hikes to be slow and measured, especially compared with prior periods of economic recovery. This could change if job growth leads to a faster pickup in wage inflation. We continue to believe the short-term rate target isn’t likely to go above 1% over the next several years. Other central banks appear set to maintain an accommodative monetary stance in the face of weak or slowing growth, which should keep U.S. yields attractive to international investors. Given that, and our outlook for modest growth and inflation at home, we expect yields to remain low relative to historical levels. Whatever the markets may bring, our experienced team of portfolio managers and traders will continue to seek opportunities to produce competitive returns. David R. Glocke, Principal Vanguard Fixed Income Group September 19, 2016 8 Prime Money Market Fund Fund Profile As of August 31, 2016 Financial Attributes Investor Admiral Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.10% 7-Day SEC Yield 0.50% 0.56% Average Weighted Maturity 39 days 39 days Sector Diversification (% of portfolio) Certificates of Deposit 12.1% U.S. Commercial Paper 2.7 Other 1.5 Repurchase Agreements 0.1 U.S. Government Obligations 8.2 U.S. Treasury Bills 18.0 Yankee/Foreign 57.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. 1 The expense ratios shown are from the prospectus dated December 14, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2016, the expense ratios were 0.16% for Investor Shares and 0.10% forAdmiral Shares. 9 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. The fund is only available to retail investors (natural persons). You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: August 31, 2006, Through August 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Prime Money Market Fund Investor Shares 0.32% 0.08% 1.05% $11,106 ••••• • Money Market Funds Average 0.04 0.01 0.81 10,844 Citigroup Three-Month U.S. Treasury Bill Index 0.18 0.06 0.87 10,931 Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 10 Prime Money Market Fund Average Annual Total Returns Periods Ended August 31, 2016 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Prime Money Market Fund Admiral Shares 0.38% 0.14% 1.15% $5,607,990 Institutional Money Market Funds Average 0.16 0.04 0.97 5,505,108 Citigroup Three-Month U.S. Treasury Bill Index 0.18 0.06 0.87 5,465,288 Fiscal-Year Total Returns (%): August 31, 2006, Through August 31, 2016 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2007 5.23% 4.55% 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.02 0.00 2015 0.02 0.00 2016 0.32 0.04 7-day SEC yield (8/31/2016): 0.50% Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.25% 0.07% 1.13% Admiral Shares 10/3/1989 0.31 0.12 1.24 11 Prime Money Market Fund Financial Statements Statement of Net Assets As of August 31, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (26.5%) 2 Federal Home Loan Bank Discount Notes 0.335% 9/7/16 1,500,000 1,499,916 2 Federal Home Loan Bank Discount Notes 0.302% 10/12/16 2,000,000 1,999,312 2 Federal Home Loan Bank Discount Notes 0.300% 10/19/16 1,500,000 1,499,400 United States Treasury Bill 0.270% 9/8/16 591,046 591,015 United States Treasury Bill 0.381% 11/10/16 4,305,000 4,301,819 United States Treasury Bill 0.300%–0.371% 11/17/16 6,000,000 5,995,851 United States Treasury Bill 0.310% 11/25/16 1,500,000 1,498,902 United States Treasury Bill 0.487%–0.494% 12/1/16 2,750,000 2,746,594 United States Treasury Bill 0.401% 12/15/16 4,100,000 4,095,217 United States Treasury Bill 0.441% 2/9/17 2,000,000 1,996,064 3 United States Treasury Floating Rate Note 0.388% 10/31/16 2,912,200 2,911,951 3 United States Treasury Floating Rate Note 0.419% 1/31/17 1,779,183 1,779,176 Total U.S. Government and Agency Obligations (Cost $30,915,217) 30,915,217 Commercial Paper (27.1%) Bank Holding Company (0.7%) 4 ABN Amro Funding USA LLC 0.621% 9/12/16 49,500 49,491 4 ABN Amro Funding USA LLC 1.003% 12/7/16 303,000 302,184 4 ABN Amro Funding USA LLC 1.003% 12/9/16 40,000 39,890 4 ABN Amro Funding USA LLC 1.003% 12/16/16 46,500 46,363 4 ABN Amro Funding USA LLC 0.973%–1.003% 12/19/16 291,250 290,384 4 ABN Amro Funding USA LLC 0.983% 1/3/17 41,500 41,360 769,672 Finance—Auto (0.8%) 4 BMW US Capital LLC 0.521% 9/12/16 80,000 79,987 4 BMW US Capital LLC 0.521% 9/13/16 35,000 34,994 Toyota Motor Credit Corp. 0.601% 9/22/16 198,250 198,181 Toyota Motor Credit Corp. 0.611% 10/5/16 40,000 39,977 Toyota Motor Credit Corp. 0.621% 10/21/16 72,000 71,938 Toyota Motor Credit Corp. 0.883% 12/8/16 91,250 91,031 Toyota Motor Credit Corp. 0.873% 12/13/16 71,750 71,571 Toyota Motor Credit Corp. 0.873% 12/14/16 71,750 71,570 Toyota Motor Credit Corp. 0.883% 12/19/16 107,000 106,715 Toyota Motor Credit Corp. 0.883% 12/20/16 62,250 62,083 Toyota Motor Credit Corp. 0.883% 1/6/17 148,500 148,039 976,086 12 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Foreign Banks (20.3%) 4 Australia & New Zealand Banking Group Ltd. 0.651% 10/3/16 329,000 328,810 4 Australia & New Zealand Banking Group Ltd. 0.823% 11/3/16 180,000 179,742 Australia & New Zealand Banking Group Ltd. 1.074% 1/30/17 372,000 372,000 Australia & New Zealand Banking Group Ltd. 0.986% 2/1/17 346,750 346,750 4 Bank of Nova Scotia 0.651% 10/6/16 500,000 499,684 Bank of Nova Scotia 1.070% 1/26/17 700,000 700,000 BNP Paribas SA (New York Branch) 0.300% 9/1/16 220,000 220,000 4 Commonwealth Bank of Australia 0.854% 9/14/16 288,000 287,912 4 Commonwealth Bank of Australia 0.844% 9/23/16 185,750 185,655 Commonwealth Bank of Australia 0.870% 9/26/16 268,000 268,000 Commonwealth Bank of Australia 0.846% 10/4/16 345,000 345,000 Commonwealth Bank of Australia 0.872% 10/24/16 300,000 300,000 Commonwealth Bank of Australia 0.884% 10/31/16 185,000 184,998 Commonwealth Bank of Australia 0.894% 10/31/16 260,250 260,250 Commonwealth Bank of Australia 0.894% 11/1/16 260,250 260,250 Commonwealth Bank of Australia 1.014% 2/3/17 349,000 349,000 Commonwealth Bank of Australia 1.112% 3/7/17 200,000 200,000 Commonwealth Bank of Australia 1.112% 3/10/17 350,000 350,000 Commonwealth Bank of Australia 1.074% 5/19/17 103,750 103,750 Commonwealth Bank of Australia 1.074% 5/26/17 296,250 296,250 Credit Agricole Corporate & Investment Bank (New York Branch) 0.310% 9/1/16 69,500 69,500 4 Danske Corp. 0.591% 9/6/16 225,000 224,982 4 Danske Corp. 0.591% 9/7/16 170,000 169,983 4 Danske Corp. 0.933% 12/8/16 291,250 290,513 4 Danske Corp. 0.933% 12/9/16 145,750 145,377 4 Danske Corp. 0.953% 12/23/16 100,000 99,702 4 DNB Bank ASA 0.883% 12/28/16 500,000 498,558 ING US Funding LLC 0.701% 9/1/16 28,000 28,000 ING US Funding LLC 0.712% 9/6/16 255,500 255,475 ING US Funding LLC 0.702% 9/7/16 400,000 399,953 ING US Funding LLC 0.702% 9/8/16 200,000 199,973 ING US Funding LLC 0.712% 9/15/16 100,000 99,972 ING US Funding LLC 0.712% 9/16/16 500,000 499,852 ING US Funding LLC 0.943% 12/6/16 500,000 498,747 ING US Funding LLC 0.942% 12/8/16 290,750 290,006 ING US Funding LLC 0.948% 12/16/16 68,150 67,960 ING US Funding LLC 0.943%–0.948% 12/19/16 422,850 421,645 ING US Funding LLC 0.943% 12/20/16 100,000 99,713 Lloyds Bank plc 0.621% 9/14/16 500,000 499,888 Lloyds Bank plc 0.682% 9/20/16 350,000 349,874 Lloyds Bank plc 0.682% 10/5/16 300,000 299,807 4 National Australia Bank Ltd. 0.854% 9/12/16 376,000 375,902 4 National Australia Bank Ltd. 0.823% 10/3/16 600,000 599,563 4 National Australia Bank Ltd. 0.844% 10/24/16 239,000 238,704 National Australia Bank Ltd. 0.924% 3/3/17 500,000 500,000 Natixis (New York Branch) 0.300% 9/1/16 1,194,000 1,194,000 4 Nordea Bank AB 0.849% 9/14/16 201,250 201,189 4 Nordea Bank AB 0.849% 9/15/16 700,000 699,770 4 Nordea Bank AB 0.828% 9/20/16 223,000 222,903 4 Nordea Bank AB 0.828% 9/21/16 277,000 276,873 4 Nordea Bank AB 0.828% 9/26/16 700,000 699,599 4 Nordea Bank AB 0.828% 9/27/16 300,000 299,821 4 Nordea Bank AB 0.910% 11/14/16 300,000 299,442 4 Skandinaviska Enskilda Banken AB 0.601% 9/2/16 28,125 28,125 13 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Skandinaviska Enskilda Banken AB 0.883% 12/28/16 401,000 399,843 4 Societe Generale SA 0.300% 9/1/16 245,000 245,000 4 Societe Generale SA 0.400% 9/6/16 2,124,000 2,123,882 4 Sumitomo Mitsui Banking Corp. 0.681% 9/26/16 320,000 319,849 4 Svenska Handelsbanken AB 0.833% 11/1/16 1,100,000 1,098,453 Swedbank AB 0.586% 9/14/16 200,000 199,958 Swedbank AB 0.586% 9/15/16 200,000 199,954 Swedbank AB 0.586% 9/16/16 155,000 154,962 Westpac Banking Corp. 0.858% 10/14/16 250,000 249,999 Westpac Banking Corp. 0.858% 10/14/16 400,000 399,998 Westpac Banking Corp. 0.958% 2/14/17 350,000 350,000 Westpac Banking Corp. 0.958% 2/15/17 350,000 350,000 Westpac Banking Corp. 1.060% 5/26/17 413,000 413,000 23,688,320 Foreign Governments (1.5%) 4 CDP Financial Inc. 0.601% 9/8/16 12,750 12,748 4 CDP Financial Inc. 0.601% 9/12/16 30,750 30,744 4 CDP Financial Inc. 0.611% 9/14/16 74,250 74,234 4 CDP Financial Inc. 0.611% 9/15/16 42,000 41,990 4 CDP Financial Inc. 0.834% 9/16/16 57,500 57,480 4 CDP Financial Inc. 0.651% 9/30/16 45,000 44,976 4 CDP Financial Inc. 0.651% 10/4/16 66,000 65,961 Export Development Canada 0.641% 10/17/16 123,000 122,899 Export Development Canada 0.646% 10/19/16 100,000 99,914 4 Ontario Teachers’ Finance Trust 0.581% 9/12/16 99,000 98,982 4 Ontario Teachers’ Finance Trust 0.884% 10/26/16 71,000 70,905 4 Ontario Teachers’ Finance Trust 0.945% 11/15/16 72,000 71,859 4 Ontario Teachers’ Finance Trust 0.864% 11/21/16 60,000 59,884 4 Ontario Teachers’ Finance Trust 0.995% 12/5/16 95,000 94,752 4 Ontario Teachers’ Finance Trust 0.925% 1/3/17 50,000 49,842 Ontario Teachers’ Finance Trust 0.986% 2/1/17 100,000 100,000 Ontario Teachers’ Finance Trust 0.988% 2/6/17 50,000 50,000 Ontario Teachers’ Finance Trust 1.140% 3/2/17 99,000 99,000 5 PSP Capital Inc. 0.601% 9/2/16 22,000 22,000 5 PSP Capital Inc. 0.561%–0.601% 9/6/16 49,750 49,746 5 PSP Capital Inc. 0.601% 9/7/16 97,500 97,490 5 PSP Capital Inc. 0.571% 9/8/16 24,750 24,747 5 PSP Capital Inc. 0.561% 9/12/16 35,000 34,994 5 PSP Capital Inc. 0.561% 9/13/16 25,000 24,995 5 PSP Capital Inc. 0.651% 10/3/16 66,364 66,326 5 PSP Capital Inc. 0.651% 10/4/16 98,000 97,942 5 PSP Capital Inc. 0.651% 10/5/16 100,000 99,939 5 PSP Capital Inc. 0.651% 10/7/16 27,000 26,982 1,791,331 Foreign Industrial (2.8%) 4 Nestle Capital Corp. 0.561% 9/1/16 44,500 44,500 4 Nestle Capital Corp. 0.561% 9/6/16 59,500 59,495 Nestle Finance International Ltd. 0.561% 9/6/16 99,000 98,992 4 Reckitt Benckiser Treasury Services plc 0.651% 10/3/16 49,500 49,472 4 Sanofi 0.541% 9/7/16 40,630 40,626 4 Sanofi 0.551% 9/13/16 198,000 197,964 4 Sanofi 0.561% 9/20/16 256,750 256,674 4 Sanofi 0.561%–0.566% 9/27/16 308,150 308,025 4 Sanofi 0.591% 9/30/16 301,500 301,357 4 Siemens Capital Co. LLC 0.601% 9/26/16 198,250 198,167 4 Total Capital Canada Ltd. 0.561% 9/15/16 643,000 642,860 14 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Total Capital Canada Ltd. 0.591% 9/19/16 49,500 49,485 4 Total Capital Canada Ltd. 0.601% 10/5/16 36,750 36,729 4 Total Capital Canada Ltd. 0.611% 10/7/16 586,750 586,392 4 Total Capital Canada Ltd. 0.621% 10/11/16 107,500 107,426 Toyota Credit Canada Inc. 0.651% 10/3/16 49,500 49,471 4 Unilever Capital Corp. 0.621% 9/6/16 39,750 39,747 4 Unilever Capital Corp. 0.551%–0.631% 9/12/16 104,500 104,482 4 Unilever Capital Corp. 0.551%–0.561% 9/13/16 40,000 39,993 4 Unilever Capital Corp. 0.561% 9/19/16 90,000 89,975 3,301,832 Industrial (1.0%) Exxon Mobil Corp. 0.330% 9/1/16 171,000 171,000 General Electric Co. 0.330% 9/1/16 555,000 555,000 4 Henkel of America Inc. 0.641% 9/20/16 75,000 74,974 4 Henkel of America Inc. 0.651% 10/5/16 52,600 52,568 4 Henkel of America Inc. 0.661% 10/11/16 43,500 43,468 4 The Coca-Cola Co. 0.611% 9/6/16 50,000 49,996 4 The Coca-Cola Co. 0.611% 9/7/16 149,750 149,735 1,096,741 Total Commercial Paper (Cost $31,623,982) 31,623,982 Certificates of Deposit (43.5%) Domestic Banks (10.7%) Citibank NA 0.670% 9/1/16 495,500 495,500 Citibank NA 0.670% 9/2/16 495,500 495,500 Citibank NA 0.600% 9/13/16 198,000 198,000 Citibank NA 0.600% 9/19/16 348,000 348,000 Citibank NA 0.630% 9/27/16 400,000 400,000 Citibank NA 0.630% 9/28/16 235,000 235,000 Citibank NA 0.630% 9/29/16 100,000 100,000 Citibank NA 0.650% 10/7/16 300,000 300,000 3 HSBC Bank USA NA 0.866% 9/2/16 500,000 500,000 3 HSBC Bank USA NA 0.904% 10/3/16 497,000 497,000 3 HSBC Bank USA NA 0.904% 10/4/16 300,000 300,000 HSBC Bank USA NA 0.950% 10/19/16 185,750 185,750 3 HSBC Bank USA NA 0.894% 11/3/16 400,000 400,000 3 HSBC Bank USA NA 0.894% 11/4/16 149,000 149,000 3 HSBC Bank USA NA 0.898% 11/7/16 223,750 223,750 3 HSBC Bank USA NA 1.094% 2/1/17 739,000 739,000 3 HSBC Bank USA NA 1.039% 3/1/17 300,000 300,000 3 HSBC Bank USA NA 1.053% 3/3/17 300,000 300,000 3 JPMorgan Chase Bank NA 1.062% 4/21/17 55,000 55,000 3 JPMorgan Chase Bank NA 1.046% 5/2/17 72,000 72,000 3 State Street Bank & Trust Co. 0.848% 10/6/16 550,000 550,000 3 State Street Bank & Trust Co. 0.857% 10/18/16 550,000 550,000 3 State Street Bank & Trust Co. 0.871% 11/23/16 148,500 148,500 3 State Street Bank & Trust Co. 0.938% 1/13/17 500,000 500,000 3 State Street Bank & Trust Co. 1.021% 1/23/17 1,000,000 1,000,000 3 State Street Bank & Trust Co. 1.074% 1/25/17 460,000 460,000 Wells Fargo Bank NA 0.890% 10/17/16 115,000 115,000 3 Wells Fargo Bank NA 0.861% 10/21/16 450,000 450,000 3 Wells Fargo Bank NA 0.861% 10/24/16 450,000 450,000 3 Wells Fargo Bank NA 0.894% 10/28/16 150,000 150,000 3 Wells Fargo Bank NA 0.836% 11/2/16 495,000 495,000 Wells Fargo Bank NA 0.910% 11/10/16 310,000 310,000 3 Wells Fargo Bank NA 0.862% 11/16/16 495,000 495,000 15 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Wells Fargo Bank NA 0.972% 1/11/17 240,000 240,000 3 Wells Fargo Bank NA 0.958% 2/13/17 300,000 300,000 12,507,000 Eurodollar Certificates of Deposit (1.5%) National Australia Bank Ltd. 0.610% 9/19/16 900,000 900,000 National Australia Bank Ltd. 0.680% 10/7/16 500,000 500,000 National Australia Bank Ltd. 0.680% 10/12/16 345,000 345,000 1,745,000 Yankee Certificates of Deposit (31.3%) 3 Bank of Montreal (Chicago Branch) 0.848% 9/7/16 750,000 750,000 3 Bank of Montreal (Chicago Branch) 0.868% 9/12/16 350,000 350,000 Bank of Montreal (Chicago Branch) 0.590% 9/19/16 870,000 870,000 Bank of Montreal (Chicago Branch) 0.590% 9/21/16 250,000 250,000 Bank of Montreal (Chicago Branch) 0.630% 9/26/16 475,000 475,000 Bank of Montreal (Chicago Branch) 0.850% 11/4/16 600,000 600,000 3 Bank of Nova Scotia (Houston Branch) 0.862% 10/21/16 450,000 450,000 3 Bank of Nova Scotia (Houston Branch) 0.870% 10/26/16 450,000 450,000 3 Bank of Nova Scotia (Houston Branch) 1.103% 2/10/17 500,000 500,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.720% 9/6/16 565,000 565,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.720% 9/16/16 70,000 70,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.700% 9/26/16 50,000 50,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.680% 10/12/16 900,000 900,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.930% 12/12/16 650,000 650,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.950% 12/16/16 185,000 185,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.990% 12/29/16 300,000 300,000 BNP Paribas SA (New York Branch) 0.410% 9/6/16 250,000 250,000 Canadian Imperial Bank of Commerce (New York Branch) 0.650% 10/3/16 450,000 450,000 Canadian Imperial Bank of Commerce (New York Branch) 0.650% 10/11/16 550,000 550,000 3 Canadian Imperial Bank of Commerce (New York Branch) 0.862% 11/10/16 885,000 885,000 Canadian Imperial Bank of Commerce (New York Branch) 0.840% 11/16/16 250,000 250,000 3 Canadian Imperial Bank of Commerce (New York Branch) 0.846% 12/2/16 500,000 500,000 3 Commonwealth Bank of Australia (New York Branch) 1.006% 2/1/17 99,000 99,000 Credit Agricole Corporate & Investment Bank (New York Branch) 0.420% 9/6/16 2,300,000 2,300,000 Credit Industriel et Commercial (New York Branch) 0.410% 9/6/16 2,200,000 2,200,000 Credit Suisse AG (New York Branch) 0.680% 9/6/16 600,000 600,000 Credit Suisse AG (New York Branch) 0.630% 9/20/16 250,000 250,000 Credit Suisse AG (New York Branch) 0.660% 10/3/16 500,000 500,000 Credit Suisse AG (New York Branch) 0.900% 11/7/16 750,000 750,000 DNB Bank ASA (New York Branch) 0.650% 10/11/16 1,000,000 1,000,000 Lloyds Bank plc (New York Branch) 0.740% 9/26/16 500,000 500,000 Natixis (New York Branch) 0.430% 9/6/16 1,175,000 1,175,000 16 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Nordea Bank Finland plc (New York Branch) 0.630% 9/28/16 594,500 594,498 Nordea Bank Finland plc (New York Branch) 0.615% 9/29/16 450,000 450,000 3 Royal Bank of Canada (New York Branch) 0.854% 10/3/16 238,000 238,000 Royal Bank of Canada (New York Branch) 0.960% 12/16/16 198,250 198,250 Royal Bank of Canada (New York Branch) 0.980% 12/21/16 297,000 297,000 3 Royal Bank of Canada (New York Branch) 1.071% 1/23/17 1,300,000 1,300,000 3 Royal Bank of Canada (New York Branch) 1.107% 2/17/17 173,000 173,000 Skandinaviska Enskilda Banken (New York Branch) 0.590% 9/12/16 1,000,000 1,000,000 Sumitomo Mitsui Banking Corp. (New York Branch) 0.900% 12/1/16 300,000 300,000 Sumitomo Mitsui Banking Corp. (New York Branch) 0.680% 9/22/16 993,000 993,000 Sumitomo Mitsui Banking Corp. (New York Branch) 0.700% 10/3/16 60,000 60,000 Sumitomo Mitsui Banking Corp. (New York Branch) 0.730% 10/11/16 470,000 470,000 Svenska HandelsBanken (New York Branch) 0.850% 9/9/16 700,000 700,000 Svenska HandelsBanken (New York Branch) 0.860% 9/14/16 300,000 300,000 Svenska HandelsBanken (New York Branch) 0.655% 10/11/16 250,000 250,001 3 Svenska HandelsBanken (New York Branch) 0.868% 11/7/16 490,000 490,000 3 Svenska HandelsBanken (New York Branch) 0.878% 1/6/17 350,000 350,000 3 Svenska HandelsBanken (New York Branch) 0.884% 1/9/17 585,000 585,000 Swedbank AB (New York Branch) 0.600% 10/3/16 300,000 300,000 Swedbank AB (New York Branch) 0.890% 12/27/16 1,000,000 1,000,000 3 Swedbank AB (New York Branch) 1.094% 3/1/17 397,000 397,000 3 Toronto Dominion Bank (New York Branch) 0.871% 9/23/16 488,000 488,000 3 Toronto Dominion Bank (New York Branch) 0.870% 9/26/16 210,000 210,000 Toronto Dominion Bank (New York Branch) 0.830% 11/2/16 381,000 381,000 Toronto Dominion Bank (New York Branch) 0.830% 11/4/16 995,000 995,000 Toronto Dominion Bank (New York Branch) 1.000% 11/8/16 118,700 118,728 3 Toronto Dominion Bank (New York Branch) 0.907% 12/19/16 605,000 605,000 3 Toronto Dominion Bank (New York Branch) 0.921% 12/23/16 350,000 350,000 UBS AG (Stamford Branch) 0.590% 9/21/16 350,000 350,000 UBS AG (Stamford Branch) 0.610% 9/26/16 900,000 900,000 3 Westpac Banking Corp. (New York Branch) 0.841% 9/1/16 227,000 227,000 3 Westpac Banking Corp. (New York Branch) 0.871% 9/23/16 159,000 159,000 Westpac Banking Corp. (New York Branch) 0.860% 9/28/16 200,000 200,000 Westpac Banking Corp. (New York Branch) 0.940% 10/18/16 470,000 470,000 3 Westpac Banking Corp. (New York Branch) 1.022% 1/11/17 230,000 230,000 3 Westpac Banking Corp. (New York Branch) 0.948% 3/7/17 500,000 500,000 3 Westpac Banking Corp. (New York Branch) 1.038% 6/6/17 200,000 200,000 36,503,477 Total Certificates of Deposit (Cost $50,755,477) 50,755,477 Other Notes (1.6%) Bank of America NA 0.660% 9/6/16 200,000 200,000 Bank of America NA 0.660% 9/8/16 214,500 214,500 Bank of America NA 0.640% 9/14/16 285,000 285,000 Bank of America NA 0.680% 10/4/16 248,000 248,000 Bank of America NA 0.640% 10/7/16 497,000 497,000 Bank of America NA 0.750% 11/1/16 184,000 184,000 Bank of America NA 0.890% 12/9/16 185,250 185,250 Total Other Notes (Cost $1,813,750) 1,813,750 17 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Repurchase Agreements (0.1%) Federal Reserve Bank of New York (Dated 8/31/16, Repurchase Value $70,000,000, collateralized by U.S. Treasury Note/Bond 3.125%, 5/15/21, with a value of $70,001,000) 0.250% 9/1/16 70,000 70,000 Total Repurchase Agreements (Cost $70,000) 70,000 Tax-Exempt Municipal Bonds (0.6%) 6 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.650% 9/7/16 29,625 29,625 6 Big Bear Lake CA Industrial Revenue (Southwest Gas Corp. Project) VRDO 0.620% 9/7/16 33,500 33,500 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.550% 9/7/16 99,495 99,495 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.550% 9/7/16 70,750 70,750 6 Clark County NV Airport Improvement Revenue 0.610% 9/7/16 24,975 24,975 6 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.640% 9/7/16 26,280 26,280 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.600% 9/7/16 25,200 25,200 6 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.570% 9/7/16 31,905 31,905 6 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.650% 9/7/16 17,100 17,100 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.570% 9/7/16 19,465 19,465 Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.620% 9/7/16 35,790 35,790 6 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.640% 9/7/16 32,140 32,140 6 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.600% 9/7/16 20,185 20,185 6 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.640% 9/7/16 39,100 39,100 6 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.570% 9/7/16 18,405 18,405 6 New York State Housing Finance Agency Housing Revenue (8 East 102nd Street) VRDO 0.600% 9/7/16 43,345 43,345 6 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.650% 9/7/16 29,500 29,500 6 North Broward FL Hospital District Revenue NPFG VRDO 0.570% 9/7/16 41,900 41,900 6 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) VRDO 0.570% 9/7/16 20,325 20,325 6 Sacramento CA Municipal Utility District Revenue VRDO 0.560% 9/7/16 29,490 29,490 University of Texas Permanent University Fund Revenue VRDO 0.560% 9/7/16 17,750 17,750 Total Tax-Exempt Municipal Bonds (Cost $706,225) 706,225 18 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Corporate Bonds (1.0%) Industrial (1.0%) 3 Toyota Motor Credit Corp. 1.045% 4/24/17 605,000 605,000 3 Toyota Motor Credit Corp. 0.857% 10/7/16 544,000 544,000 Total Corporate Bonds (Cost $1,149,000) 1,149,000 Taxable Municipal Bonds (0.8%) BlackRock Municipal Bond Trust TOB VRDO 0.590% 9/1/16 25,930 25,930 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.590% 9/1/16 30,715 30,715 BlackRock Municipal Income Trust II TOB VRDO 0.590% 9/1/16 81,250 81,250 BlackRock Municipal Income Trust TOB VRDO 0.590% 9/1/16 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.590% 9/1/16 40,385 40,385 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.590% 9/1/16 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.590% 9/1/16 38,905 38,905 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.590% 9/1/16 100,000 100,000 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.590% 9/1/16 89,750 89,750 BlackRock MuniVest Fund, Inc. TOB VRDO 0.590% 9/1/16 130,340 130,340 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.590% 9/1/16 41,065 41,065 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.590% 9/1/16 89,100 89,100 BlackRock Strategic Municipal Trust TOB VRDO 0.590% 9/1/16 16,555 16,555 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.780% 9/7/16 13,000 13,000 5 Massachusetts Transportation Fund Revenue TOB VRDO 0.780% 9/7/16 13,100 13,100 6 New York State Housing Finance Agency Housing Revenue VRDO 0.510% 9/7/16 33,000 33,000 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.780% 9/7/16 6,400 6,400 Total Taxable Municipal Bonds (Cost $975,660) 975,660 Total Investments (101.2%) (Cost $118,009,311) 118,009,311 Amount ($000) Other Assets and Liabilities (-1.2%) Other Assets Investment in Vanguard 9,748 Receivables for Accrued Income 58,030 Receivables for Capital Shares Issued 26,612 Other Assets 90,608 Total Other Assets 184,998 Liabilities Payables for Investment Securities Purchased (62,990) Payables for Capital Shares Redeemed (1,480,384) Payables for Distributions (814) Payables to Vanguard (9,916) Other Liabilities (715) Total Liabilities (1,554,819) Net Assets (100%) 116,639,490 19 Prime Money Market Fund At August 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 116,633,520 Undistributed Net Investment Income — Accumulated Net Realized Gains 5,970 Net Assets 116,639,490 Investor Shares—Net Assets Applicable to 100,196,576,573 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 100,210,137 Net Asset Value Per Share—Investor Shares $1.00 Admiral Shares—Net Assets Applicable to 16,426,384,473 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,429,353 Net Asset Value Per Share—Admiral Shares $1.00 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At August 31, 2016, the aggregate value of these securities was $23,071,201,000, representing 19.8% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $1,487,821,000, representing 1.3% of net assets. 6 Scheduled principal and interest payments are guaranteed by bank letter of credit. NPFG—Scheduled principal and interest payments are guaranteed by NPFG (National Public Finance Guarantee Corporation). TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 20 Prime Money Market Fund Statement of Operations Year Ended August 31, 2016 ($000) Investment Income Income Interest 644,749 Total Income 644,749 Expenses The Vanguard Group—Note B Investment Advisory Services 3,577 Management and Administrative—Investor Shares 138,523 Management and Administrative—Admiral Shares 25,172 Marketing and Distribution—Investor Shares 29,437 Marketing and Distribution—Admiral Shares 928 Custodian Fees 1,463 Auditing Fees 35 Shareholders’ Reports—Investor Shares 525 Shareholders’ Reports—Admiral Shares 147 Trustees’ Fees and Expenses 88 Total Expenses 199,895 Expense Reduction—Note B (3) Net Expenses 199,892 Net Investment Income 444,857 Realized Net Gain (Loss) on Investment Securities Sold 2,974 Net Increase (Decrease) in Net Assets Resulting from Operations 447,831 See accompanying Notes, which are an integral part of the Financial Statements. 21 Prime Money Market Fund Statement of Changes in Net Assets Year Ended August 31, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 444,857 36,345 Realized Net Gain (Loss) 2,974 1,570 Net Increase (Decrease) in Net Assets Resulting from Operations 447,831 37,915 Distributions Net Investment Income Investor Shares (344,430) (16,453) Admiral Shares 1 (100,426) (19,893) Realized Capital Gain Investor Shares — — Admiral Shares 1 — — Total Distributions (444,856) (36,346) Capital Share Transactions (at $1.00 per share) Investor Shares (5,612,729) 3,908,734 Admiral Shares 1 (12,558,967) 288,391 Net Increase (Decrease) from Capital Share Transactions (18,171,696) 4,197,125 Total Increase (Decrease) (18,168,721) 4,198,694 Net Assets Beginning of Period 134,808,211 130,609,517 End of Period 2 116,639,490 134,808,211 1 Institutional Shares were renamed Admiral Shares in December 2015. Prior period’s Distributions and Capital Share Transactions are for the Institutional Class. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $0 and ($1,000). See accompanying Notes, which are an integral part of the Financial Statements. 22 Prime Money Market Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0032 .0002 .0001 .0002 .0004 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0032 .0002 .0001 .0002 .0004 Distributions Dividends from Net Investment Income (.0032) (.0002) (.0001) (.0002) (.0004) Distributions from Realized Capital Gains — — (.0000) 1 — — Total Distributions (.0032) (.0002) (.0001) (.0002) (.0004) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 2 0.32% 0.02% 0.02% 0.02% 0.04% Ratios/Supplemental Data Net Assets, End of Period (Millions) $100,210 $105,820 $101,910 $102,160 $90,212 Ratio of Expenses to Average Net Assets 0.16% 3 0.15% 3 0.14% 3 0.16% 3 0.16% Ratio of Net Investment Income to Average Net Assets 0.32% 0.02% 0.01% 0.02% 0.04% 1 Distribution was less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2016, 0.16% for 2015, 0.16% for 2014, and 0.17% for 2013. See Note B in the Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .004 .001 .001 .001 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .004 .001 .001 .001 .001 Distributions Dividends from Net Investment Income (. 004) (. 001) (. 001) (. 001) (. 001) Distributions from Realized Capital Gains — — (.000) 1 — — Total Distributions (. 004) (. 001) (. 001) (. 001) (. 001) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 2 0.38% 0.07% 0.06% 0.07% 0.11% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,429 $28,988 $28,699 $27,015 $24,543 Ratio of Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.09% Ratio of Net Investment Income to Average Net Assets 0.38% 0.07% 0.05% 0.07% 0.11% Institutional Shares were renamed Admiral Shares in December 2015. Prior periods’ Financial Highlights are for the Institutional Class. 1 Distribution was less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. Effective December 2015, Institutional Shares were renamed Admiral Shares. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counter-parties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2013–2016), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of 25 Prime Money Market Fund Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at August 31, 2016, or at any time during the period then ended. 6. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At August 31, 2016, the fund had contributed to Vanguard capital in the amount of $9,748,000, representing 0.01% of the fund’s net assets and 3.90% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield in order to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended August 31, 2016, Vanguard’s expenses were reduced by $3,000 (an effective annual rate of 0.0% of the average net assets of the Investor share class); the fund is not obligated to repay this amount to Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
